         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 1 of 10




 1                              UNITED STATES DISTRICT COURT
 2
                             NORTHERN DISTRICT OF CALIFORNIA
 3
                                         SAN JOSE DIVISION
 4

 5   ROBERT CULLEN,
 6   On Behalf of Himself and All Others Similarly
     Situated,
 7
            Plaintiff,                               Case No. 5:20-cv-02155-LHK-SVK
 8
            v.
 9
     ZOOM VIDEO COMMUNICATIONS, INC.,
10
            Defendant.
11

12   SAMUEL TAYLOR,
13   On Behalf of Himself and All Others Similarly
     Situated,
14                                                   Case No. 3:20-cv-02170-RS
            Plaintiff,
15
            v.
16
     ZOOM VIDEO COMMUNICATIONS, INC.,
17
            Defendant.
18

19   LISA T. JOHNSTON,
20   On Behalf of Herself and All Others Similarly
     Situated,
21                                                   Case No. 5:20-cv-02376-SVK
            Plaintiff,
22
            v.
23
     ZOOM VIDEO COMMUNICATIONS, INC.,
24
            Defendant.
25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                      1
         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 2 of 10




 1   TESHA KONDRAT, GAVIN WOLFE, and
     CHANELLE MURPHY,
 2
     Individually and On Behalf of All Others
 3   Similarly Situated,                             Case No. 5:20-cv-02520-NC
 4          Plaintiffs,
 5          v.
 6   ZOOM VIDEO COMMUNICATIONS, INC.,
 7          Defendants.
 8   ROBERT LAWTON,
 9   On Behalf of Himself and All Others Similarly
     Situated,                                       Case No. 3:20-cv-02592-SK
10
            Plaintiff,
11
            v.
12
     ZOOM VIDEO COMMUNICATIONS, INC.,
13
            Defendant.
14

15   THERESE JIMENEZ,

16   On Behalf of Herself, Her Minor Child M.F.,
     and All Others Similarly Situated,
17                                                   Case No. 5:20-cv-02591-LHK
            Plaintiff,
18
            v.
19
     ZOOM VIDEO COMMUNICATIONS, INC.,
20
            Defendant.
21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                  2
          Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 3 of 10




 1    KRISTEN HARTMANN,
 2    On Behalf of Herself and All Others Similarly
      Situated,
 3                                                          Case No. 5:20-cv-02620-NC
              Plaintiff,
 4
              v.
 5
      ZOOM VIDEO COMMUNICATIONS, INC.,
 6
             Defendant.
 7

 8    LISHOMWA HENRY,

 9    Individually and All Others Similarly Situated,
                                                            Case No. 5:20-cv-02691-SVK
10            Plaintiff,

11            v.

12    ZOOM VIDEO COMMUNICATIONS, INC.,

13           Defendant.

14
                                               STIPULATION
15
             The parties in the eight above-referenced cases, by and through their counsel of record, hereby
16
     stipulate as follows:
17
             1.      WHEREAS, Plaintiff in the action entitled Cullen v. Zoom Video Communications,
18
     Inc., Case No. 5:20-cv-02155-LHK-SVK (“Cullen”) filed his Complaint on March 30, 2020;
19
             2.      WHEREAS, Plaintiff in the action entitled Taylor v. Zoom Video Communications,
20
     Inc., Case No. 3:20-cv-02170-RS (“Taylor”) filed his Complaint on March 31, 2020;
21
             3.      WHEREAS, Plaintiff in the action entitled Johnston v. Zoom Video Communications,
22
     Inc., Case No. 5:20-cv-02376-SVK (“Johnston”) filed his Complaint on April 8, 2020;
23
             4.      WHEREAS, Plaintiff in the action entitled Kondrat, et al. v. Zoom Video
24
     Communications, Inc., Case No 5:20-cv-02520-NC (“Kondrat”) filed her Complaint on April 13,
25
     2020;
26

27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                                       3
          Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 4 of 10




 1             5.    WHEREAS, Plaintiff in the action entitled Lawton v. Zoom Video Communications,

 2   Inc., Case No. 3:20-cv-02592-SK (“Lawton”) filed his Complaint on April 14, 2020;

 3             6.    WHEREAS, Plaintiff in the action entitled Jimenez v. Zoom Video Communications,

 4   Inc., Case No. 5:20-cv-02591-LHK (“Jimenez”) filed his Complaint on April 14, 2020;

 5             7.    WHEREAS, Plaintiff in the action entitled Hartmann v. Zoom Video Communications,

 6   Inc., Case No. 5:20-cv-02620-NC (“Hartmann”) filed her Complaint on April 15, 2020;

 7             8.    WHEREAS, Plaintiff in the action entitled Henry v. Zoom Video Communications,

 8   Inc., Case No. Case No. 5:20-cv-02691-SVK (“Henry”) filed his Complaint on April 17, 2020;

 9             9.    WHEREAS, on April 8, 2020, Plaintiff in the Cullen action filed a Notice of Related

10   Case and Administrative Motion requesting the Court to determine that the Taylor action was related

11   to the Cullen action under Local Rule 3-12(a).

12             10.   WHEREAS, on April 23, 2020, Plaintiff in the Cullen action filed an Amended Notice

13   of Related Cases and Administrative Motion to Consider Whether Cases Should Be Related; Notice

14   of Pendency of Other Actions, requesting the Court to determine that the Taylor, Johnston, Kondrat,

15   Lawton, Jimenez, Hartman, and Henry actions are related to the Cullen action under Local Rule 3-

16   12(a);

17             11.   WHEREAS, the parties have now agreed that the eight actions should be deemed

18   “related” pursuant to Local Rule 3-12(a), and transferred to this Court, as set forth in the Amended

19   Administrative Motion because (a) the eight actions concern substantially the same defendant,

20   property, transactions or events; and (b) it appears likely that there will be an unduly burdensome

21   duplication of labor and expense or conflicting results if the cases are conducted before different

22   Judges;

23             12.   WHEREAS, the parties agree that once the Taylor, Johnston, Kondrat, Lawton,

24   Jimenez, Hartman, and Henry actions are deemed related to the Cullen action, they should all be

25   transferred and reassigned (if not already assigned) to the Honorable Lucy H. Koh for all purposes;

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                                     4
          Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 5 of 10




 1          NOW, THEREFORE, the parties in the Cullen, Taylor, Johnston, Kondrat, Lawton, Jimenez,

 2   Hartman, and Henry actions request that the Court order as follows:

 3          A. That the Taylor, Johnston, Kondrat, Lawton, Jimenez, Hartman, and Henry actions be

 4              deemed related to the Cullen Action, because:

 5                 a. the actions concern substantially the same parties, property, transaction or event;

 6                     and

 7                 b. it appears likely that there will be an unduly burdensome duplication of labor and

 8                     expense or conflicting results if the cases are conducted before different Judges.

 9          B. That the Taylor, Johnston, Kondrat, Lawton, Hartman, and Henry actions be transferred

10              and reassigned to the Honorable Lucy H. Koh for all purposes.

11   IT IS SO STIPULATED

12   Dated: April 23, 2020                               Respectfully submitted,

13

14                                                        /s/ Mark J. Tamblyn
                                                         Mark J. Tamblyn (SBN 179272)
15                                                       WEXLER WALLACE LLP
16                                                       333 University Avenue, Suite 200
                                                         Sacramento, California 95825
17                                                       Telephone: (916) 565-7692
                                                         Facsimile: (312) 346-0022
18                                                       mjt@wexlerwallace.com
19
                                                         Kenneth A. Wexler (pro hac vice)
20                                                       Jason J. Keener (pro hac vice)
                                                         WEXLER WALLACE LLP
21                                                       55 West Monroe, Suite 3300
                                                         Chicago, Illinois 60603
22                                                       Telephone: (312) 346-2222
                                                         Facsimile: (312) 346-0022
23
                                                         kaw@wexlerwallace.com
24                                                       jjk@wexlerwallace.com

25                                                       Daniel E. Gustafson*
                                                         David A. Goodwin*
26                                                       Ling S. Wang*
                                                         GUSTAFSON GLUEK PLLC
27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                                      5
         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 6 of 10




                                                   Canadian Pacific Plaza
 1                                                 120 South Sixth Street, Suite 2600
 2                                                 Minneapolis, MN 55402
                                                   Telephone: (612) 333-8844
 3                                                 dgustafson@gustafsongluek.com
                                                   dgoodwin@gustafsongluek.com
 4                                                 lwang@gustfsongluek.com
 5
                                                   Attorneys for Plaintiff Cullen and the
 6                                                 Proposed Class

 7
                                                    /s/ Hassan A. Zavareei
 8                                                 Hassan A. Zavareei (State Bar No. 181547)
                                                   Katherine M. Aizpuru (pro hac vice)
 9                                                 Mark A. Clifford*
                                                   TYCKO & ZAVAREEI LLP
10
                                                   1828 L Street NW, Suite 1000
11                                                 Washington, D.C. 20036
                                                   Telephone: (202) 973-0900
12                                                 Facsimile: (202) 973-0950
                                                   hzavareei@tzlegal.com
13                                                 kaizpuru@tzlegal.com
                                                   mclifford@tzlegal.com
14

15                                                 Annick M. Persinger (State Bar No. 272996)
                                                   TYCKO & ZAVAREEI LLP
16                                                 1970 Broadway, Suite 1070
                                                   Oakland, CA 94612
17                                                 Telephone: (510) 254-6807
18                                                 Facsimile: (202) 973-0950
                                                   apersinger@tzlegal.com
19                                                 Attorneys for Plaintiff Taylor and the
                                                   Proposed Class
20

21                                                  /s/ Francis A. Bottini, Jr.
                                                   Francis A. Bottini, Jr. (SBN 179272)
22                                                 Albert Y. Chang (SBN 296065)
                                                   YuryA. Kolesnikov (SBN 271173)
23
                                                   BOTTINI & BOTTINI, INC.
24                                                 7817 Ivanhoe Avenue, Suite 102
                                                   La Jolla, California 92037
25                                                 Telephone: (858) 914-2001
                                                   Facsimile: (858) 914-2002
26                                                 fbottini@bottinilaw.com
                                                   achang@bottinilaw.com
27
                                                   ykolesnikov@bottinilaw.com
28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                               6
         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 7 of 10




 1                                                 Mark C. Molumphy (SBN 168009)
 2                                                 Tyson Redenbarger (SBN 294424)
                                                   Anya N. Thepot (SBN 3184300
 3                                                 COTCHETT, PITRE & McCARTHY, LLP
                                                   San Francisco Airport Office Center
 4                                                 840 Malcolm Road, Suite 200
                                                   Burlingame, California 94010
 5
                                                   Telephone: (650) 697-6000
 6                                                 Facsimile: (650) 697-0577
                                                   mmolumphy@cpmlegal.com
 7                                                 tredenbarger@cpmlegal.com
                                                   athepot@cpmlegal.com
 8
                                                   Attorneys for Plaintiff Johnston and the
 9
                                                   Proposed Class
10
                                                    /s/ Norman E. Siegel
11                                                 Norman E. Siegel (pro hac vice)
                                                   J. Austin Moore (pro hac vice)
12                                                 STUEVE SIEGEL HANSON LLP
                                                   460 Nichols Road, Suite 200
13
                                                   Kansas City, Missouri 64112
14                                                 Telephone: (816) 714-7100
                                                   siegel@stuevesiegel.com
15                                                 moore@stuevesiegel.com
16                                                 Jason S. Hartley (SBN 192514)
17                                                 HARTLEY LLP
                                                   101 West Broadway, Suite 820
18                                                 San Diego, California 92101
                                                   Telephone: (619) 400-5822
19                                                 hartley@hartleyllp.com
20                                                 Attorneys for Plaintiffs Kondrat, et al. and the
21                                                 Proposed Class

22                                                  /s/ Seth A. Safier
                                                   Adam J. Gutride (SBN 181446)
23                                                 Seth A. Safier (SBN 197427)
                                                   Marie A. McCrary (SBN 262670)
24                                                 GUTRIDE SAFIER LLP
25                                                 100 Pine Street, Suite 1250
                                                   San Francisco, California 94111
26                                                 Telephone: (415) 271-6469
                                                   Facsimile: (415) 449-6469
27                                                 adam@gutridesafier.com
28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                               7
         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 8 of 10




                                                   seth@gutridesafier.com
 1                                                 marie@gutridesafier.com
 2
                                                   Attorneys for Plaintiff Lawton and the
 3                                                 Proposed Class

 4                                                  /s/ Tina Wolfson
                                                   Tina Wolfson (SBN 174806)
 5
                                                   Theodore Maya (SBN 223242)
 6                                                 Bradley K. King (SBN 274300)
                                                   Christopher E. Stiner (SBN 276033)
 7                                                 AHDOT & WOLFSON, PC
                                                   10728 Landbrook Drive
 8                                                 Los Angeles, California 90024
                                                   Telephone: (310) 474-9111
 9
                                                   Facsimile: (310) 474-8585
10                                                 twolfson@ahdotwolfson.com
                                                   tmaya@ahdotwolfson.com
11                                                 bking@ahdotwolfson.com
                                                   cstiner@ahdotwolfson.com
12
                                                   Attorneys for Plaintiff Jimenez and the
13
                                                   Proposed Class
14
                                                    /s/ Rachele R. Byrd
15                                                 Rachele R. Byrd (SBN 190634)
                                                   Brittany N. DeJong (SBN 258766)
16                                                 WOLF HALDENSTEIN ADLER
17                                                   FREEMAN & HERZ LLP
                                                   750 B Street, Suite 1820
18                                                 San Diego, California 92101
                                                   Telephone: (619) 239-4599
19                                                 Facsimile: (619) 234-4599
                                                   byrd@whafh.com
20                                                 dejong@whafh.com
21
                                                   Matthew M Guiney*
22                                                 Lydia Keaney Reynolds*
                                                   WOLF HALDENSTEIN ADLER
23                                                   FREEMAN & HERZ LLP
                                                   270 Madison Avenue
24                                                 New York, New York 10016
25                                                 Telephone: (212) 545-4600
                                                   Facsimile: (212) 545-4677
26                                                 guiney@whafh.com
                                                   reynolds@whafh.com
27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                             8
         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 9 of 10




                                                   Carl Malmstrom*
 1                                                 WOLF HALDENSTEIN ADLER
 2                                                   FREEMAN & HERZ LLP
                                                   111 W. Jackson St., Suite 1700
 3                                                 Chicago, Illinois 60604
                                                   Telephone: (312) 984-0000
 4                                                 Facsimile: (212) 545-4653
                                                   malmstrom@whafh.com
 5

 6                                                 Attorneys for Plaintiff Hartmann and the
                                                   Proposed Class
 7
                                                    /s/ Willem F. Johnckheer
 8                                                 Robert C. Schubert (SBN 62684)
                                                   Willem F. Jonckheer (SBN 178748)
 9
                                                   Noah M. Schubert (SBN 278696)
10                                                 Kathryn Y. McCauley (SBN 265803)
                                                   SCHUBERT JONCKHEER & KOLBE LLP
11                                                 Three Embarcadero Center, Suite 1650
                                                   San Francisco, California 94111
12                                                 Telephone: (415) 788-4220
                                                   Facsimile: (415) 788-0161
13
                                                   rschubert@sjk.law
14                                                 wjonckheer@sjk.law
                                                   nschubert@sjk.law
15                                                 kmccauley@sjk.law
16                                                 Christian Levis*
17                                                 Henry Kusjanovic*
                                                   Amanda Fiorilla*
18                                                 LOWEY DANNENBERG, P.C.
                                                   44 South Broadway, Suite 1100
19                                                 White Plains, New York 10601
                                                   Telephone: (914) 997-0500
20                                                 Facsimile: (914) 997-0035
21                                                 clevis@lowey.com
                                                   hkusjanovic@lowey.com
22                                                 afiorilla@lowey.com

23                                                 Anthony M. Christina*
                                                   LOWEY DANNENBERG, P.C.
24                                                 One Tower Bridge
25                                                 100 Front Street, Suite 520
                                                   West Conshohocken, Pennsylvania 19428
26                                                 Telephone: (215) 399-4770
                                                   Facsimile: (914) 997-0035
27                                                 achristina@lowey.com
28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                              9
         Case 5:20-cv-02376-LHK Document 18 Filed 04/24/20 Page 10 of 10




 1                                                 Attorneys for Plaintiff Henry and the
 2                                                 Proposed Class

 3                                                 *pro hac vice applications forthcoming

 4
                                                     /s/ Michael G. Rhodes
 5                                                 Michael G. Rhodes (SBN 116127)
                                                   Travis LeBlanc (SBN 251097)
 6                                                 Kathleen R. Hartnett (SBN 314267)
                                                   Danielle C. Pierre (SBN 300567)
 7
                                                   Joseph D. Mornin (SBN 307766)
 8                                                 Evan G. Slovak (SBN 319409)
                                                   COOLEY LLP
 9                                                 101 California Street, 5th Floor
                                                   San Francisco, California 94111-5800
10                                                 Telephone: (415) 693 2000
                                                   Facsimile: (415) 693 2222
11
                                                   rhodesmg@cooley.com
12                                                 tleblanc@cooley.com
                                                   khartnett@cooley.com
13                                                 dpierre@cooley.com
                                                   jmornin@cooley.com
14                                                 eslovak@cooley.com
15
                                                   Attorneys for Defendant Zoom Video
16                                                 Communications, Inc.

17
                                      [PROPOSED] ORDER
18

19            PURSUANT TO STIPULATION, IT IS SO ORDERED

20

21
             April 24, 2020
     Date: _________________                       _________________________
22                                                 Hon. Lucy H. Koh
23                                                 United States District Judge

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO DETERMINE CASES RELATED                            10
